DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II and Species A1, encompassing claims 11-16 and 18-20, in the reply filed on 3/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16, 18-20, and 23-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 20 recite the limitation "the input structure”.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “the input section”.
Claims 11 and 20 recite the limitation "a vortex-creating structurer”. It is not clear what this limitation is regarded. Appropriate correction/clarification is required.
Claim 15 recites the limitation "a fixed mechanism”. It is not clear what this limitation is regarded. Appropriate correction/clarification is required.
Claim 16 recites the limitation "an induction mechanism”. It is not clear what this limitation is regarded. Appropriate correction/clarification is required.
Claims 23 and 28 recite the limitation "a fixed conical mechanism”. It is not clear what this limitation is regarded. Appropriate correction/clarification is required.
Due to the dependency to the parent claims, claims 12-16, 18-19, and 23-32 are rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12, 14-16,  18-20, and 23-32 are rejected under 35 U.S.C. 103 as being unpatentable over Tsangaris et al (PG-PUB US 2008/0277265).
Regarding claims 11 and 20, Tsangaris et al disclose a gasification method for producing syngas and aromatic and a control system for controlling the same (ABSTRCT & paragraphs [0003] – [0004]). The method comprises steps of 
(1) providing a chamber having venturi shaped structure with a converging portion, a throat portion, and a diverging portion (i.e. disposing a nozzle……, Figures 15, 19 & 20, paragraphs [0166] & [0279]);
(2) supplying a gas mixture containing reactants and oxygen/air from an inlet or inlets to the chamber (i.e. inputting a reactant and an oxidant……, Figures 3-6, 15, 19 & 20, paragraphs [0083], [0103], [0166]-[0174], [0273] - [0279], & Example);
(3) energizing the gas mixture by a plasma source(i.e., igniting……, an ignitor, Figures 7-14, 15, 19 & 20, paragraphs [0127]- [0133], [0166]-[0174], [0273] - [0279], & Example);
 (4) creating a swirling motion and a vortex pattern by tangential inlets and/or air swirl jets and /or rotating/helical flow restrictor from the inlet section within the chamber (i.e. creating……with a vortex creating structure, Figures 29, 42, 44 & 60, paragraphs [0184] – [0187], [0216]- [0224], & Example); and 
(5) arranging tangential plasma gas inlets/air swirl jets near the throat portion and rotating/helical flow restrictor above or below the plasma source for generating swirl motion and reactive species (i.e. disposing… a throat portion vortex……, Figures 15, 19, 20, 29, & 42, paragraphs [0166], [0184] – [0187], [0216]- [0224], & Example), 
wherein a control system is provided for regulating the overall process and the control system may comprise a computer readable media (i.e. at least one computer readable storage medium, paragraphs [0022] & Example).
It should be noted that the limitation of  “a vortex creating structure” does not recite any structural element and will be interpreted as “a structure/unit/member for creating swirl motion/vortex pattern. Tsangaris teaches that tangential inlets and/or air swirl jets and/or rotating/helical flow restrictor can induce/create swirl motion, reading on “a vortex creating structure”.
The limitation of “so as to ……form syngas and at least one aromatic liquid in the nozzle diverging portion” is a result of performing the steps in the method. Since Tsangaris teaches substantially the same steps as claimed, it must have the same outcome unless some limitations are not claimed.
As such, it appears that claims 11 and 20 are rendered obvious by Tsangaris’ teachings of different embodiments that can be combined, absent of evidence to the contrary.
Regarding claim 12, Tsangaris teaches that syngas and aromatics are produced from carbonaceous feedstocks and outlets are provided for the products Figures 44 & 65, (paragraphs [0003] & [0217]). 
Regarding claim 14, Tsangaris teaches that the plasma source may be arc generating system (paragraphs [0127] & Example).
Regarding claim 15, Tsangaris teaches to arrange tangential plasma gas inlets/air swirl jets near the inlet portion and rotating/helical flow restrictor above or below the plasma source for generating swirl motion and reactive species (Figures 15, 19, 20, 29, & 42, paragraphs [0166], [0184] – [0187], [0216]- [0224], & Example).
It should be noted that the limitation of  “a fixed mechanism” does not recite any structural element and will be interpreted as “a structure/unit/member arranged in a certain position. Tangential inlets and/or air swirl jets and/or rotating/helical flow restrictor of Tsangaris are arranged in a certain position, reading on “a fixed mechanism”.
Regarding claim 16, Tsangaris teaches that the tangential inlets/air swirl jets/rotating/helical flow restrictor are for promoting/inducing swirl motion and vortex pattern (Figures 15, 19, 20, 29, & 42, paragraphs [0166], [0184] – [0187], [0216]- [0224], & Example).
It should be noted that the limitation of  “an induction mechanism” does not recite any structural element and will be interpreted as “a structure/unit/member for inducing a motion. Tangential inlets and/or air swirl jets and/or rotating/helical flow restrictor of Tsangaris are for promoting/inducing swirl motion and vortex pattern, reading on “an induction mechanism”.
 Regarding claim 18, the limitation of “so as to form ……” is a result of performing the steps in the method. Since Tsangaris teaches substantially the same steps as claimed, it must have the same outcome unless some limitations are not claimed.
Regarding claim 19, Tsangaris teaches a control system is provided for regulating the overall process and the control system may comprise a computer readable media (paragraphs [0022] & Example).
Regarding claims 23 and 28, Tsangaris teaches that the flow restrictor comprises helical structures having conical shape and arranged near the inlet section for inducing cyclical mixing motion (Figures 29 & 36, paragraphs [0187] – [0188], & [0200]).
Regarding claims 24 and 29, Tsangaris teaches that the flow restrictor comprises helical structures having conical shape and arranged near the inlet section for inducing cyclical mixing motion (Figures 29 & 36, paragraphs [0187] – [0188], & [0200]).
Regarding claims 25 and 30, Tsangaris teaches that the flow restrictor comprises rotating structure having blades (Figures 30 & 42, paragraphs [0184] – [0190]).
Regarding claims 26 and 31, Tsangaris teaches that the helical structure is provided along the conical structure with changing diameter (Figures 29 & 36, paragraphs [0187] – [0188], & [0200]).
Regarding claims 27-32,   Tsangaris teaches that the helical structure is provided near the plasma source at the throat portion  (Figures 15, 19, 20, 29 & 36, paragraphs [0127]- [0133], [0166]-[0174], [0187] – [0188], [0200], [0273] - [0279], & Example).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tsangaris et al (PG-PUB US 2008/0277265) as applied to claim 11 above, and further in view of Rogers (U.S. 9,005,536).
Regarding claim 13, Tsangaris teaches that syngas and aromatics are produced from carbonaceous feedstocks and outlets are provided for the products Figures 44 & 65, (paragraphs [0003] & [0217]), but does not teach to separate the syngas from the aromatics. However,  Rogers discloses a gasification method for producing syngas and aromatic (ABSTRACT ). Rogers teaches that syngas and aromatic are produced by gasification and the gas/liquid components are separated for further usage (Figure 1, col. 8, line 22-32 & col. 17, line 44-64 & TABLES). Therefore, it would be obvious for one having ordinary skill in the art to separate the syngas from the aromatics as suggested by Rogers in order to further use the separated products while using the method of Tsangaris.
Conclusion
Claims 11-16, 18-20, and 23-32 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795